Title: To James Madison from Orchard Cook, 11 August 1812
From: Cook, Orchard
To: Madison, James


May it please Your Excelly.
Wiscasset August 11th. 1812
The Merchants of this Place—who were Republicans lately forwarded to your Excely an address—requesting a cessation of Arms &c. This was done in haste, immediately on the reception, at this Port, of the revocation of the Orders in Council. I wish to assure Your Excellency, that it would be the last of our Wishes that any of the Rights or Honour of the U. S should be sacrificed to G. B. for the sake of a premature Peace. Had Congress seen fit to have increased the Navy to a respectable State, The Adminisn. would be more popular here than ever. A respectable Navy would be the great Peace Maker between the S. & W States & the N & Eastern States. I hope & I trust that this Peace offering will be withheld no longer than the next Session of Congress. With profound respect I am your ever devoted & hum. Servt.
Orchard Cook
